Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (claims 1-6 and 18-19) in the reply filed on 7/25/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Response to Amendment
The amendment filed on 7/25/2022 has been entered. Claims 1-6 and 18-29 remain pending the application.

Claim Objections
Claims 3, 27, and 29 are objected to because of the following informalities:
In claim 3, both instances of “thermoacoustic signals” should be changed to “the thermoacoustic signals” since it is clear from the context of the claims and the specification that they Applicant is referring to the same thermoacoustic signals.
In claim 23, both instances of “thermoacoustic signals” should be changed to “the thermoacoustic signals” since it is clear from the context of the claims and the specification that they Applicant is referring to the same thermoacoustic signals.
In claim 27, HV should be defined as high voltage before the abbreviation.
In claim 29, HV should be defined as high voltage before the abbreviation.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 20-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, claim 1 recites the limitation “low power mode” in line 14. There is unclear antecedent basis for this limitation in the claim. It is unclear how this low power mode relates to the fast-disable low power mode previously set forth. For examination purposes, this limitation will be interpreted as referring to the same low lower power mode.
Regarding claim 1, claim 1 recites the limitation “full power mode” in line 14. There is unclear antecedent basis for this limitation in the claim. It is unclear how this low power mode relates to the fast-enable full power mode previously set forth. For examination purposes, this limitation will be interpreted as referring to the same full lower power mode.
Regarding claim 20, claim 20 recites the limitation “a transducer or a transducer array configured for applying mechanical energy to an interrogated object and receiving thermoacoustic signals from the interrogated object”. There is unclear antecedent basis for this limitation in the claim. It is unclear if this array is a separate transducer or array from the previously set forth transducer or array or if this limitation is further modifying the previously set forth transducer or array. Similarly, it is unclear if these are the same or different thermoacoustic signals for the same reason and if this is the same interrogated object. Based on a reading of the specification and claim 22, this limitation is interpreted as further modifying the previously set forth transducer or array rather than being a separate transducer or array and therefore referring to the previously set forth thermoacoustic signals and interrogated object as well.
Regarding claim 24, claim 24 recites the limitation “said pulser” however a pulser has not been positively recited. Claim 20 recites a pulser/beamformer but the pulser is listed in the alternate. To overcome this rejection the Examiner recommends positively reciting a pulser in claim 24.
Regarding claim 27, claim 27 recites the limitation HV protection, which based on a reading of the specification is interpreted as meaning high voltage protection. The term “high voltage” is a relative term which renders the claim indefinite. The term “high voltage” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Accordingly, it is unclear what level of voltage protection is needed to be considered to be high voltage protection.
Regarding claim 29, claim 29 recites the limitation “its HV circuitry” but no HV circuitry has been positively recited. For examination purposes, a reference which discloses using a HV pulser which is connected and disconnected based on reception and transmission will be interpreted as disclosing this limitation in the claim based on the description in paragraph 60 of the published specification.
Regarding claim 29, claim 29 recites the limitation HV circuitry, which based on a reading of the specification is interpreted as meaning high voltage circuitry. The term “high voltage” is a relative term which renders the claim indefinite. The term “high voltage” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Accordingly, it is unclear at what voltage the circuitry is considered to be high voltage.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kanayama et al. (US20110066023, hereafter Kanayama), Lisogurski et al. (US20160135692, hereafter Lisogurski), and DaCosta (US20160287211, hereafter DaCosta).
Regarding claim 1, Kanayama discloses in Figure 2 an instrument for thermoacoustic data acquisition and/or imaging (Kanayama, Para 50-51; “By using this arrangement, volume data corresponding to a three-dimensional region representing a living body function is acquired by two-dimensional electroacoustic scanning based on light irradiation from the irradiation unit and detection of the resultant acoustic waves generated by the electroacoustic conversion unit […] Hereinafter, the sound waves generated by the photoacoustic scanning method will be referred to as “acoustic waves” and the sound waves transmitted/received in normal ultrasonic scanning will be referred to as “ultrasonic waves”, thus discriminating them from each other”), comprising:
a transducer or a transducer array for receiving thermoacoustic signals from an interrogated object (Kanayama, Para 50; “a plurality of electroacoustic transducer elements are two-dimensionally arranged at predetermined intervals in the vertical and horizontal directions, and the output ends of a plurality of optical fibers for light irradiation are arranged in the gaps between the electroacoustic transducer elements, thereby forming an applicator in which an irradiation unit is integrated with an electroacoustic conversion unit. By using this arrangement, volume data corresponding to a three-dimensional region representing a living body function is acquired by two-dimensional electroacoustic scanning based on light irradiation from the irradiation unit and detection of the resultant acoustic waves generated by the electroacoustic conversion unit”);
a thermoacoustic data acquisition unit comprising a thermoacoustic preamplifier (preamplifier 55) (Kanayama, Para 84; “These signals are supplied to the preamplifier 55 via the electronic switch 53. The preamplifier 55 amplifies the signals to a predetermined amplitude”) and an analog-to-digital converter (A/D converter 60) for providing analog to digital conversion of input signals (Kanayama, Para 88; “The A/D convertor 60 converts the signal into a digital signal.”),
wherein the thermoacoustic data acquisition unit is configured to amplify and digitize signals received by said transducer or said transducer array (Kanayama, Para 84; “These signals are supplied to the preamplifier 55 via the electronic switch 53. The preamplifier 55 amplifies the signals to a predetermined amplitude”) (Kanayama, Para 88; “The A/D convertor 60 converts the signal into a digital signal.”), said data acquisition unit being capable of being activated multiple times per second between and during measurement cycles (Kanayama, Para 66; “The rate signal generating unit 21 generates clock pulses for setting the timing of transmitting ultrasonic pulses with a predetermined repetition frequency. The repetition frequency depends on the depth of field of an image. In this embodiment, this frequency is set to 4 kHz to 8 kHz”);
a circuit (system control unit 4) providing digital processing and/or digital control in the instrument (Kanayama, Para 53; “The non-invasive subject-information imaging apparatus of this embodiment is comprised of an optical transmission unit 1, image data generating unit 2, display unit 6, operation unit 5, and system control unit 4 […] The system control unit 4 systematically controls the respective units”).
Kanayama does not clearly and explicitly disclose an analog front end for providing analog to digital conversion of input signals and said data acquisition unit or one or more of its individual components having a fast-disable low power mode and a fast-enable full power mode, each mode being capable of being activated multiple times per second between and during measurement cycles; wherein the instrument is configured to switch said thermoacoustic data acquisition unit or one or more of its components between low power mode and full power mode according to a preset protocol.
In an analogous photoacoustic and ultrasound imaging field of endeavor Lisogurski discloses a photoacoustic instrument (Lisogurski, Para 95; “System 310 may also include one or more additional sensor units (not shown) that may, for example, take the form of any of the embodiments described herein with reference to sensor unit 312. An additional sensor unit may be the same type of sensor unit as sensor unit 312, or a different sensor unit type than sensor unit 312 (e.g., a photoacoustic sensor)”) comprising a data acquisition unit or one or more of its individual components having a fast-disable low power mode and a fast-enable full power mode, each mode being capable of being activated multiple times per second between and during measurement cycles; wherein the instrument is configured to switch said data acquisition unit or one or more of its components between low power mode and full power mode according to a preset protocol (Lisogurski, Para 63; “In some embodiments, the system may optimize power consumption by varying a sampling rate. The system may digitize a received signal using an analog to digital converter operating at a particular rate. In some embodiments, the digitizer rate may be constant. In some embodiments, the digitizer rate may be modulated using a technique correlated to a cardiac cycle modulation. For example, the system may sample at a high rate during a period of interest and at a low rate during other periods. In some embodiments, the system may modulate both a light drive signal and a sampling rate. The modulations of the light drive signal and the sampling rate may be correlated. For example, the system may sample the received signal at a low rate during a period of low light output and at a high rate during a period of high light output. The system may decimate or interpolate the digitized signal such that the rate of the processed signal is constant.”) (Lisogurski, Para 154-169; disclosing changing between a low sample rate and a high sample rate based on different criteria in order to save power, person having ordinary skill in the art would understand that a photoacoustic imager would be capable of being activated multiple times per second) (Lisogurski, Para 49; “For example, cardiac cycle modulation may be an envelope on the order of 1 Hz superimposed on a 1 kHz sine wave drive cycle modulation”) (Lisogurski, Para 168; “the sampling during low sampling rate period 1826 may be interpolated to increase the sampling rate to match that of high sampling rate period 1822 to produce a decimated sampling rate signal 1816 with a constant sampling rate. In another embodiment, sampling rates may be decimated, interpolated, or a combination thereof to achieve a constant sampling rate in decimated sampling rate signal 1816”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kanayama wherein said data acquisition unit or one or more of its individual components has a fast-disable low power mode and a fast-enable full power mode, each mode being capable of being activated multiple times per second between and during measurement cycles; wherein the instrument is configured to switch said thermoacoustic data acquisition unit or one or more of its components between low power mode and full power mode according to a preset protocol in order to optimize power consumption as taught by Lisogurski (Lisogurski, Para 63 and 154).
Kanayama as modified by Lisogurski above does not clearly and explicitly disclose an analog front end for providing analog to digital conversion of input signals.
In an analogous photoacoustic and ultrasound imaging device field of endeavor DaCosta discloses an analog front end for providing analog to digital conversion of input signals (DaCosta, Para 106; “The raw radio-frequency (RF) US and PA data may be digitized in the analog front-end”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kanayama as modified by Lisogurski above to use an analog front end for providing analog to digital conversion of input signals as taught by DaCosta in order to improve the quality of measured information.
The use of the techniques of an analog front end taught by DaCosta in the invention of a photoacoustic imaging device would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of performing analog to digital conversion with an analog front end; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Regarding claim 5, Kanayama as modified by Lisogurski and DaCosta above discloses all of the limitations of claim 1 as discussed above.
Kanayama does not clearly and explicitly disclose wherein one or more of the instrument's components are integrated into a portable and/or battery-operated device.
However, DaCosta further discloses wherein one or more of an instrument's components are integrated into a portable (DaCosta, Para 16; “In at least one embodiment, the probe is portable and handheld”) (DaCosta, Para 134; “The multi-modal imaging system described herein that integrates US, PA and FL imaging into a single device has been shown to be suitable for in vivo imaging in animal models and is compact and lightweight enough for handheld use”) and/or battery-operated device (DaCosta, Para 83; “The power unit 26 can be any suitable power source that provides power to the operator unit 12 such as a power adaptor or a rechargeable battery pack depending on the implementation of the operator unit 12 as is known by those skilled in the art”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kanayama as modified by Lisogurski and DaCosta above wherein one or more of the instrument's components are integrated into a portable and/or battery-operated device in order to allow for clinical use as taught by DaCosta (DaCosta, Para 72) and to allow for easier maneuvering of the device by the user. 

Regarding claim 6, Kanayama as modified by Lisogurski and DaCosta above discloses all of the limitations of claim 1 as discussed above.
Kanayama does not clearly and explicitly disclose wherein one or more of the instrument's components are integrated into a handheld device.
However, DaCosta further discloses wherein one or more of the instrument's components are integrated into a handheld device (DaCosta, Para 16; “In at least one embodiment, the probe is portable and handheld”) (DaCosta, Para 134; “The multi-modal imaging system described herein that integrates US, PA and FL imaging into a single device has been shown to be suitable for in vivo imaging in animal models and is compact and lightweight enough for handheld use”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kanayama as modified by Lisogurski and DaCosta above wherein one or more of the instrument's components are integrated into a handheld device in order to allow for clinical use as taught by DaCosta (DaCosta, Para 72) and to allow for easier maneuvering of the device by the user. 

Regarding claim 19, Kanayama discloses in Figure 2 a thermoacoustic data acquisition unit comprising a thermoacoustic preamplifier (preamplifier 55) (Kanayama, Para 84; “These signals are supplied to the preamplifier 55 via the electronic switch 53. The preamplifier 55 amplifies the signals to a predetermined amplitude”) and an analog-to-digital converter (A/D converter 60) for providing analog to digital conversion of input signals (Kanayama, Para 88; “The A/D convertor 60 converts the signal into a digital signal.”),
said data acquisition unit being capable of being activated multiple times per second between and during measurement cycles (Kanayama, Para 66; “The rate signal generating unit 21 generates clock pulses for setting the timing of transmitting ultrasonic pulses with a predetermined repetition frequency. The repetition frequency depends on the depth of field of an image. In this embodiment, this frequency is set to 4 kHz to 8 kHz”);
Kanayama does not clearly and explicitly disclose an analog front end for providing analog to digital conversion of input signals and said data acquisition unit or one or more of its individual components having a fast-disable low power mode and a fast-enable full power mode, each mode being capable of being activated multiple times per second between and during measurement cycles.
In an analogous photoacoustic and ultrasound imaging field of endeavor Lisogurski discloses a photoacoustic instrument (Lisogurski, Para 95; “System 310 may also include one or more additional sensor units (not shown) that may, for example, take the form of any of the embodiments described herein with reference to sensor unit 312. An additional sensor unit may be the same type of sensor unit as sensor unit 312, or a different sensor unit type than sensor unit 312 (e.g., a photoacoustic sensor)”) comprising a data acquisition unit or one or more of its individual components having a fast-disable low power mode and a fast-enable full power mode, each mode being capable of being activated multiple times per second between and during measurement cycles; wherein the instrument is configured to switch said data acquisition unit or one or more of its components between low power mode and full power mode according to a preset protocol (Lisogurski, Para 63; “In some embodiments, the system may optimize power consumption by varying a sampling rate. The system may digitize a received signal using an analog to digital converter operating at a particular rate. In some embodiments, the digitizer rate may be constant. In some embodiments, the digitizer rate may be modulated using a technique correlated to a cardiac cycle modulation. For example, the system may sample at a high rate during a period of interest and at a low rate during other periods. In some embodiments, the system may modulate both a light drive signal and a sampling rate. The modulations of the light drive signal and the sampling rate may be correlated. For example, the system may sample the received signal at a low rate during a period of low light output and at a high rate during a period of high light output. The system may decimate or interpolate the digitized signal such that the rate of the processed signal is constant.”) (Lisogurski, Para 154-169; disclosing changing between a low sample rate and a high sample rate based on different criteria in order to save power, person having ordinary skill in the art would understand that a photoacoustic imager would be capable of being activated multiple times per second) (Lisogurski, Para 49; “For example, cardiac cycle modulation may be an envelope on the order of 1 Hz superimposed on a 1 kHz sine wave drive cycle modulation”) (Lisogurski, Para 168; “the sampling during low sampling rate period 1826 may be interpolated to increase the sampling rate to match that of high sampling rate period 1822 to produce a decimated sampling rate signal 1816 with a constant sampling rate. In another embodiment, sampling rates may be decimated, interpolated, or a combination thereof to achieve a constant sampling rate in decimated sampling rate signal 1816”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kanayama wherein said data acquisition unit or one or more of its individual components has a fast-disable low power mode and a fast-enable full power mode, each mode being capable of being activated multiple times per second between and during measurement cycles in order to optimize power consumption as taught by Lisogurski (Lisogurski, Para 63 and 154).
Kanayama as modified by Lisogurski above does not clearly and explicitly disclose an analog front end for providing analog to digital conversion of input signals.
In an analogous photoacoustic and ultrasound imaging device field of endeavor DaCosta discloses an analog front end for providing analog to digital conversion of input signals (DaCosta, Para 106; “The raw radio-frequency (RF) US and PA data may be digitized in the analog front-end”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kanayama as modified by Lisogurski above to use an analog front end for providing analog to digital conversion of input signals as taught by DaCosta in order to improve the quality of measured information.
The use of the techniques of an analog front end taught by DaCosta in the invention of a photoacoustic imaging device would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of performing analog to digital conversion with an analog front end; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kanayama, Lisogurski, and DaCosta as applied to claim 1 above, and in further view of Oraevsky et al. (US20140039293, hereafter Oraevsky).
Regarding claim 2, Kanayama as modified by Lisogurski and DaCosta above discloses all of the limitations of claim 1 as discussed above.
Kanayama as modified by Lisogurski and DaCosta above does not clearly and explicitly disclose wherein the circuit providing digital processing and/or digital control is a field programmable gate array.
In an analogous photoacoustic and ultrasound imaging device field of endeavor Oraevsky discloses wherein a circuit providing digital processing and/or digital control is a field programmable gate array (Oraevsky, Para 86; “In an embodiment, the present disclosure is directed to an optoacoustic imaging system having an electronic data acquisition system that operates in both optoacoustic and ultrasonic modes and can rapidly switch between such modes. In an embodiment, this is achieved with firmware that controls functions of a Field Programmable Gate Array (FPGA), the main microprocessor on the electronic data acquisition system”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kanayama as modified by Lisogurski and DaCosta above wherein the circuit providing digital processing and/or digital control is a field programmable gate array in order to allow for the device to more rapidly switch between different imaging modes as needed as taught by Oraevsky (Oraevsky, Para 86-87).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kanayama, Lisogurski, and DaCosta as applied to claim 1 above, and in further view of Dickie et al. (US20190175149, hereafter Dickie).
Regarding claim 3, Kanayama as modified by Lisogurski and DaCosta above discloses all of the limitations of claim 1 as discussed above.
Kanayama does not clearly and explicitly disclose wherein the instrument is configured to switch said thermoacoustic data acquisition unit or one or more of its components into said full power mode when said instrument is acquiring thermoacoustic signals and into said low power mode when said instrument is not acquiring thermoacoustic signals.
However, Lisogurski further discloses wherein the instrument is configured to switch said thermoacoustic data acquisition unit or one or more of its components into said full power mode when said instrument is acquiring thermoacoustic signals (Lisogurski, Para 166; “the system may use a high sampling rate during the high light output periods”) (Lisogurski, Para 95; “System 310 may also include one or more additional sensor units (not shown) that may, for example, take the form of any of the embodiments described herein with reference to sensor unit 312. An additional sensor unit may be the same type of sensor unit as sensor unit 312, or a different sensor unit type than sensor unit 312 (e.g., a photoacoustic sensor)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kanayama as modified by Lisogurski and DaCosta above wherein the instrument is configured to switch said thermoacoustic data acquisition unit or one or more of its components into said full power mode when said instrument is acquiring thermoacoustic signals in order to enable high quality imaging to occur as taught by Kanayama (Kanayama, Para 39).
Kanayama as modified by Lisogurski and DaCosta above does not clearly and explicitly disclose wherein the instrument is configured to switch said thermoacoustic data acquisition unit or one or more of its components into said low power mode when said instrument is not acquiring thermoacoustic signals.
In an analogous acoustic imaging device field of endeavor Dickie discloses wherein an instrument is configured to switch a data acquisition unit or one or more of its components into said low power mode when said instrument is not acquiring signals (Dickie, Para 83; “At 360, ultrasound imaging machine 110 may be changed to operate in a freeze mode, where ultrasound imaging machine 110 consumes power at a third level that is lower than the second level. Freeze mode may involve the cessation of image generation. Operating in freeze mode may also involve turning off components or changing them to operate in a low power or sleep mode. For example, the analog to digital converters may be directed to operate in a sleep mode or powered down completely to conserve power”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kanayama as modified by Lisogurski and DaCosta above wherein the instrument is configured to switch said thermoacoustic data acquisition unit or one or more of its components into said low power mode when said instrument is not acquiring thermoacoustic signals in order to conserve power as taught by Dickie (Dickie, Para 83).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kanayama, Lisogurski, and DaCosta as applied to claim 1 above, and in further view of Hashimoto et al. (US20180199820, hereafter Hashimoto).
Regarding claim 2, Kanayama as modified by Lisogurski and DaCosta above discloses all of the limitations of claim 1 as discussed above.
Kanayama as modified by Lisogurski and DaCosta above does not clearly and explicitly disclose wherein the thermoacoustic preamplifier of said thermoacoustic data acquisition unit is placed within a housing incorporating said transducer or said transducer array.
In an analogous photoacoustic imaging device field of endeavor Hashimoto discloses in Figure 2 wherein a thermoacoustic preamplifier (preamplifier 44) of a thermoacoustic data acquisition unit is placed within a housing incorporating a transducer or transducer array (transducer array 20) (Hashimoto, Figure 2; showing this) (Hashimoto, Para 49; “In the present embodiment, the transducer array 20 also functions as an ultrasound wave transmission element. The transducer array 20 is connected to a preamplifier 44 to be described later, a circuit for ultrasound wave transmission, a circuit for acoustic wave reception, and the like through a terminal 41 and a wiring 42”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kanayama as modified by Lisogurski and DaCosta above wherein the thermoacoustic preamplifier of said thermoacoustic data acquisition unit is placed within a housing incorporating said transducer or said transducer array in order to allow one heat management system to be used for both the transducers and the circuitry as taught by Hashimoto (Hashimoto, Para 10-13).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kanayama et al. (US20110066023, hereafter Kanayama) and Lisogurski et al. (US20160135692, hereafter Lisogurski).
Regarding claim 18, Kanayama discloses in Figure 2 a thermoacoustic preamplifier (preamplifier 55) (preamplifier 55) (Kanayama, Para 84; “These signals are supplied to the preamplifier 55 via the electronic switch 53. The preamplifier 55 amplifies the signals to a predetermined amplitude”).
Kanayama does not clearly and explicitly disclose the thermoacoustic preamplifier having a fast-disable low power mode and a fast-enable full power mode, each mode being capable of being activated multiple times per second between and during measurement cycles.
In an analogous photoacoustic and ultrasound imaging field of endeavor Lisogurski discloses a photoacoustic instrument (Lisogurski, Para 95; “System 310 may also include one or more additional sensor units (not shown) that may, for example, take the form of any of the embodiments described herein with reference to sensor unit 312. An additional sensor unit may be the same type of sensor unit as sensor unit 312, or a different sensor unit type than sensor unit 312 (e.g., a photoacoustic sensor)”) comprising a data acquisition unit or one or more of its individual components having a fast-disable low power mode and a fast-enable full power mode, each mode being capable of being activated multiple times per second between and during measurement cycles (Lisogurski, Para 63; “In some embodiments, the system may optimize power consumption by varying a sampling rate. The system may digitize a received signal using an analog to digital converter operating at a particular rate. In some embodiments, the digitizer rate may be constant. In some embodiments, the digitizer rate may be modulated using a technique correlated to a cardiac cycle modulation. For example, the system may sample at a high rate during a period of interest and at a low rate during other periods. In some embodiments, the system may modulate both a light drive signal and a sampling rate. The modulations of the light drive signal and the sampling rate may be correlated. For example, the system may sample the received signal at a low rate during a period of low light output and at a high rate during a period of high light output. The system may decimate or interpolate the digitized signal such that the rate of the processed signal is constant.”) (Lisogurski, Para 154-169; disclosing changing between a low sample rate and a high sample rate based on different criteria in order to save power, person having ordinary skill in the art would understand that a photoacoustic imager would be capable of being activated multiple times per second) (Lisogurski, Para 49; “For example, cardiac cycle modulation may be an envelope on the order of 1 Hz superimposed on a 1 kHz sine wave drive cycle modulation”) (Lisogurski, Para 168; “the sampling during low sampling rate period 1826 may be interpolated to increase the sampling rate to match that of high sampling rate period 1822 to produce a decimated sampling rate signal 1816 with a constant sampling rate. In another embodiment, sampling rates may be decimated, interpolated, or a combination thereof to achieve a constant sampling rate in decimated sampling rate signal 1816”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kanayama the thermoacoustic preamplifier to have a fast-disable low power mode and a fast-enable full power mode, each mode being capable of being activated multiple times per second between and during measurement cycles in order to optimize power consumption as taught by Lisogurski (Lisogurski, Para 63 and 154).

Claims 20, 22, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kanayama, Lisogurski, and DaCosta as applied to claim 1 above, and in further view of Hashimoto et al. (US20180199821, hereafter Hashimoto ‘821).
Regarding claim 20, Kanayama as modified by Lisogurski and DaCosta above discloses all of the limitations of claim 1 as discussed above 
Kanayama as modified by Lisogurski and DaCosta above further discloses a transducer or a transducer array configured for applying mechanical energy to an interrogated object (Kanayama, Para 50; “Volume data representing the tissue morphology of the same region is acquired by ultrasonic scanning based on the transmission of ultrasonic waves by the electroacoustic conversion unit and the detection of echoes”) and receiving thermoacoustic signals from the interrogated object (Kanayama, Para 50; “By using this arrangement, volume data corresponding to a three-dimensional region representing a living body function is acquired by two-dimensional electroacoustic scanning based on light irradiation from the irradiation unit and detection of the resultant acoustic waves generated by the electroacoustic conversion unit”);
a pulser/beamformer for applying non-stationary electromagnetic energy to said transducer or said transducer array enabling the instrument's operation in ultrasound emit mode (Kanayama, Para 61; “. The rate signal generating unit 21 outputs a rate pulse for setting the repeating period of transmission ultrasonic waves to be radiated into the subject 7. The signal processing unit 25 performs various processes on the signals received from the transmission/reception unit 22”).
Kanayama as modified by Lisogurski and DaCosta above does not clearly and explicitly disclose wherein the instrument is configured with a plurality of electronic switches used to bypass the thermoacoustic preamplifier in ultrasound mode and enable the thermoacoustic preamplifier in thermoacoustic mode.
In an analogous photoacoustic and ultrasonic imaging device field of endeavor Hashimoto ‘821 discloses an instrument configured with a plurality of electronic switches used to bypass a thermoacoustic preamplifier (Hashimoto ‘821, Para 38; “The bypass unit 104 includes a selection switch 105 for selecting whether or not an input node of the preamplifier 103 and an output node of the preamplifier 103 are to be short-circuited”) in ultrasound mode (Hashimoto ‘821, Para 42; “In a case where the reflected ultrasonic waves are detected, the controller 28 stops the amplification operation of the preamplifier 103, and selects a path (a second path) in which the detection signal is input to the reception circuit via the bypass unit 104 (the selection switch 105) without passing through the preamplifier 103, as the signal path between the acoustic wave detector 101 and the reception circuit 21. Specifically, the controller 28 selects the second path by closing the selection switch 105 and short-circuiting the input node and the output node of the preamplifier 103. Generally, the reflected ultrasonic waves are stronger than photoacoustic waves, and even in a case where the reflected ultrasonic waves are amplified by the preamplifier 103, a merit of improving an SN ratio is often small. In the case where reflected ultrasonic waves are detected, heat generation is suppressed by selecting the second path which does not pass through the preamplifier 103 and stopping the amplification in the preamplifier 103”) and enable the thermoacoustic preamplifier in thermoacoustic mode (Hashimoto ‘821, Para 41; “In a case where the photoacoustic waves are detected, the controller 28 causes the preamplifier 103 to enter the operating state. Further, the controller 28 selects a path (a first path) in which the detection signal is amplified by the preamplifier 103 and then is input to the reception circuit 21, as a signal path between the acoustic wave detector 101 and the reception circuit 21. Specifically, the controller 28 selects the first path by opening the selection switch 105 so that the input node and the output node of the preamplifier 103 are not short-circuited. In a case where the photoacoustic waves are detected, it is possible to improve a signal to noise ratio (an SN ratio) of the detection signal of the photoacoustic wave that is sampled in the reception circuit 21 and used in subsequent signal processing by amplifying the detection signal of a weak photoacoustic wave using the preamplifier 103”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kanayama as modified by Lisogurski and DaCosta above wherein the instrument is configured with a plurality of electronic switches used to bypass the thermoacoustic preamplifier in ultrasound mode and enable the thermoacoustic preamplifier in thermoacoustic mode in order to amplify the weaker photoacoustic signal and reduce heat generation in the ultrasound signal where improvements by the pre-amplifier are generally small as taught by Hashimoto ‘821 (Hashimoto ‘821).

Regarding claim 22, Kanayama as modified by Lisogurski, DaCosta, and Hashimoto ‘821 above discloses all of the limitations of claim 20 as discussed above.
Kanayama as modified by Lisogurski, DaCosta, and Hashimoto ‘821 above further discloses where in the instrument is configured such that the same transducer elements and analog front-end channels are used in both ultrasound and thermoacoustic modalities (Kanayama, Figure 2 showing this) (Kanayama, Para 62; “The electroacoustic conversion unit 23 receives both the acoustic waves generated in the subject upon irradiation with light from the irradiation unit 15 and the echoes of the ultrasonic waves transmitted from the electroacoustic conversion unit 23”).
Kanayama as modified by Lisogurski, DaCosta, and Hashimoto ‘821 above is interpreted as disclosing analog front-end channels used in both ultrasound and thermoacoustic modalities because Kanayama is modified by DaCosta to use analog front-end channels above for both PA and US signals (DaCosta, Para 106; “The raw radio-frequency (RF) US and PA data may be digitized in the analog front-end”) as discussed in the rejection of claim 1 above.

Regarding claim 25, Kanayama as modified by Lisogurski, DaCosta, and Hashimoto ‘821 above discloses all of the limitations of claim 20 as discussed above.
Kanayama does not clearly and explicitly disclose wherein one or more of the instrument's components are integrated into a portable and/or battery-operated device.
However, DaCosta further discloses wherein one or more of an instrument's components are integrated into a portable (DaCosta, Para 16; “In at least one embodiment, the probe is portable and handheld”) (DaCosta, Para 134; “The multi-modal imaging system described herein that integrates US, PA and FL imaging into a single device has been shown to be suitable for in vivo imaging in animal models and is compact and lightweight enough for handheld use”) and/or battery-operated device (DaCosta, Para 83; “The power unit 26 can be any suitable power source that provides power to the operator unit 12 such as a power adaptor or a rechargeable battery pack depending on the implementation of the operator unit 12 as is known by those skilled in the art”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kanayama as modified by Lisogurski, DaCosta, and Hashimoto ‘821 above wherein one or more of the instrument's components are integrated into a portable and/or battery-operated device in order to allow for clinical use as taught by DaCosta (DaCosta, Para 72) and to allow for easier maneuvering of the device by the user. 

Regarding claim 26, Kanayama as modified by Lisogurski, DaCosta, and Hashimoto ‘821 above discloses all of the limitations of claim 20 as discussed above.
Kanayama does not clearly and explicitly disclose wherein one or more of the instrument's components are integrated into a handheld device.
However, DaCosta further discloses wherein one or more of the instrument's components are integrated into a handheld device (DaCosta, Para 16; “In at least one embodiment, the probe is portable and handheld”) (DaCosta, Para 134; “The multi-modal imaging system described herein that integrates US, PA and FL imaging into a single device has been shown to be suitable for in vivo imaging in animal models and is compact and lightweight enough for handheld use”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kanayama as modified by Lisogurski, DaCosta, and Hashimoto ‘821 above wherein one or more of the instrument's components are integrated into a handheld device in order to allow for clinical use as taught by DaCosta (DaCosta, Para 72) and to allow for easier maneuvering of the device by the user. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kanayama, Lisogurski, DaCosta, and Hashimoto ‘821 as applied to claim 20 above, and in further view of Oraevsky et al. (US20140039293, hereafter Oraevsky).
Regarding claim 21, Kanayama as modified by Lisogurski, DaCosta, and Hashimoto ‘821 above discloses all of the limitations of claim 20 as discussed above.
Kanayama as modified by Lisogurski, DaCosta, and Hashimoto ‘821 above does not clearly and explicitly disclose wherein the circuit providing digital processing and/or digital control is a field programmable gate array.
In an analogous photoacoustic and ultrasound imaging device field of endeavor Oraevsky discloses wherein a circuit providing digital processing and/or digital control is a field programmable gate array (Oraevsky, Para 86; “In an embodiment, the present disclosure is directed to an optoacoustic imaging system having an electronic data acquisition system that operates in both optoacoustic and ultrasonic modes and can rapidly switch between such modes. In an embodiment, this is achieved with firmware that controls functions of a Field Programmable Gate Array (FPGA), the main microprocessor on the electronic data acquisition system”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kanayama as modified by Lisogurski, DaCosta, and Hashimoto ‘821 above wherein the circuit providing digital processing and/or digital control is a field programmable gate array in order to allow for the device to more rapidly switch between different imaging modes as needed as taught by Oraevsky (Oraevsky, Para 86-87).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kanayama, Lisogurski, DaCosta, and Hashimoto ‘821 as applied to claim 20 above, and in further view of Dickie et al. (US20190175149, hereafter Dickie).
Regarding claim 23, Kanayama as modified by Lisogurski, DaCosta, and Hashimoto ‘821 above discloses all of the limitations of claim 20 as discussed above.
Kanayama does not clearly and explicitly disclose wherein the instrument is configured to switch said thermoacoustic preamplifier into said full power mode when said instrument is acquiring thermoacoustic signals and into said low power mode when said instrument is not acquiring thermoacoustic signals.
However, Lisogurski further discloses wherein the instrument is configured to switch said thermoacoustic data acquisition unit or one or more of its components into said full power mode when said instrument is acquiring thermoacoustic signals (Lisogurski, Para 166; “the system may use a high sampling rate during the high light output periods”) (Lisogurski, Para 95; “System 310 may also include one or more additional sensor units (not shown) that may, for example, take the form of any of the embodiments described herein with reference to sensor unit 312. An additional sensor unit may be the same type of sensor unit as sensor unit 312, or a different sensor unit type than sensor unit 312 (e.g., a photoacoustic sensor)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kanayama as modified by Lisogurski, DaCosta, and Hashimoto ‘821 above wherein the instrument is configured to switch said thermoacoustic preamplifier into said full power mode when said instrument is acquiring thermoacoustic signals in order to enable high quality imaging to occur as taught by Kanayama (Kanayama, Para 39).
Kanayama as modified by Lisogurski, DaCosta, and Hashimoto ‘821 above does not clearly and explicitly disclose wherein the instrument is configured to switch said thermoacoustic preamplifier into said low power mode when said instrument is not acquiring thermoacoustic signals.
In an analogous acoustic imaging device field of endeavor Dickie discloses wherein an instrument is configured to switch a data acquisition unit or one or more of its components into said low power mode when said instrument is not acquiring signals (Dickie, Para 83; “At 360, ultrasound imaging machine 110 may be changed to operate in a freeze mode, where ultrasound imaging machine 110 consumes power at a third level that is lower than the second level. Freeze mode may involve the cessation of image generation. Operating in freeze mode may also involve turning off components or changing them to operate in a low power or sleep mode. For example, the analog to digital converters may be directed to operate in a sleep mode or powered down completely to conserve power”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kanayama as modified by Lisogurski, DaCosta, and Hashimoto ‘821 above wherein the instrument is configured to switch said thermoacoustic preamplifier into said low power mode when said instrument is not acquiring thermoacoustic signals in order to conserve power as taught by Dickie (Dickie, Para 83).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kanayama, Lisogurski, DaCosta, and Hashimoto ‘821 as applied to claim 20 above, and in further view of Hashimoto et al. (US20180199820, hereafter Hashimoto).
Regarding claim 24, Kanayama as modified by Lisogurski, DaCosta, and Hashimoto ‘821 above discloses all of the limitations of claim 20 as discussed above.
Kanayama as modified by Lisogurski, DaCosta, and Hashimoto ‘821 above does not clearly and explicitly disclose wherein the pulse and/or thermoacoustic preamplifier of said thermoacoustic data acquisition unit is placed within a housing incorporating said transducer or said transducer array.
In an analogous photoacoustic imaging device field of endeavor Hashimoto discloses in Figure 2 wherein a thermoacoustic preamplifier (preamplifier 44) of a thermoacoustic data acquisition unit is placed within a housing incorporating a transducer or transducer array (transducer array 20) (Hashimoto, Figure 2; showing this) (Hashimoto, Para 49; “In the present embodiment, the transducer array 20 also functions as an ultrasound wave transmission element. The transducer array 20 is connected to a preamplifier 44 to be described later, a circuit for ultrasound wave transmission, a circuit for acoustic wave reception, and the like through a terminal 41 and a wiring 42”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to Kanayama as modified by Lisogurski, DaCosta, and Hashimoto ‘821 above wherein the thermoacoustic preamplifier of said thermoacoustic data acquisition unit is placed within a housing incorporating said transducer or said transducer array in order to allow one heat management system to be used for both the transducers and the circuitry as taught by Hashimoto ‘821 (Hashimoto ‘821, Para 10-13).

Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Kanayama, Lisogurski, DaCosta, and Hashimoto ‘821 as applied to claim 20 above, and in further view of Solek (US20140031694).
Regarding claim 27, Kanayama as modified by Lisogurski, DaCosta, and Hashimoto ‘821 above discloses all of the limitations of claim 20 as discussed above.
Kanayama as modified by Lisogurski, DaCosta, and Hashimoto ‘821 above does not clearly and explicitly disclose wherein the instrument is configured to use a plurality of HV protection and bypass switches.
In analogous ultrasound imaging field of endeavor Solek discloses wherein an instrument is configured to use a plurality of HV protection and bypass switches (Solek, Para 57; “the Tx/Rx switches can be used to connect a selected set of the MUTs to either the pulser 224 or the analog summing, amplification and processing circuitry 215. When a high voltage pulse is produced by the pulser 224, the Tx/Rx switches would automatically block the high voltage from damaging the analog summing, amplification and processing circuitry 215. When the HV pulser 224 is not producing a pulse, the Tx/Rx switches would disconnect the selected set of MUTs from the pulser 224, and to connect the selected set of MUTs to the analog summing, amplification and processing circuitry 215.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kanayama as modified by Lisogurski, DaCosta, and Hashimoto ‘821 above wherein the instrument is configured to use a plurality of HV protection and bypass switches in order to prevent damage to the circuitry as taught by Solek (Solek, Para 57).

Regarding claim 28, Kanayama as modified by Lisogurski, DaCosta, Hashimoto ‘821, and Solek above discloses all of the limitations of claim 27 as discussed above.
Kanayama as modified by Lisogurski, DaCosta, Hashimoto ‘821, and Solek above does not clearly and explicitly disclose wherein the plurality of HV protection and bypass switches are integrated inside a pulser/beamformer circuit.
In analogous ultrasound imaging field of endeavor Solek discloses wherein a plurality of HV protection and bypass switches are integrated inside a pulser/beamformer circuit (Solek, Para 57; “the Tx/Rx switches can be used to connect a selected set of the MUTs to either the pulser 224 or the analog summing, amplification and processing circuitry 215. When a high voltage pulse is produced by the pulser 224, the Tx/Rx switches would automatically block the high voltage from damaging the analog summing, amplification and processing circuitry 215. When the HV pulser 224 is not producing a pulse, the Tx/Rx switches would disconnect the selected set of MUTs from the pulser 224, and to connect the selected set of MUTs to the analog summing, amplification and processing circuitry 215.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kanayama as modified by Lisogurski, DaCosta, Hashimoto ‘821, and Solek above wherein the plurality of HV protection and bypass switches are integrated inside a pulser/beamformer circuit in order to prevent damage to the circuitry as taught by Solek (Solek, Para 57).

Regarding claim 29, Kanayama as modified by Lisogurski, DaCosta, and Hashimoto ‘821 above discloses all of the limitations of claim 20 as discussed above.
Kanayama does not clearly and explicitly disclose wherein the instrument is configured such that when the instrument operates in ultrasound receive mode or thermoacoustic mode, the pulser/beamformer is idle allowing received signals through while having its HV circuitry disconnected; and when the instrument operates in ultrasound transmit mode, the pulser/beamformer is connected to HV circuitry, is actively applying electromagnetic energy to said transducer or said transducer array, and is disconnected from the thermoacoustic preamplifier and the analog front end.
However, Hashimoto ‘821 further discloses an instrument configured with a plurality of electronic switches used to bypass a thermoacoustic preamplifier (Hashimoto ‘821, Para 38; “The bypass unit 104 includes a selection switch 105 for selecting whether or not an input node of the preamplifier 103 and an output node of the preamplifier 103 are to be short-circuited”) in ultrasound mode (Hashimoto ‘821, Para 42; “In a case where the reflected ultrasonic waves are detected, the controller 28 stops the amplification operation of the preamplifier 103, and selects a path (a second path) in which the detection signal is input to the reception circuit via the bypass unit 104 (the selection switch 105) without passing through the preamplifier 103, as the signal path between the acoustic wave detector 101 and the reception circuit 21. Specifically, the controller 28 selects the second path by closing the selection switch 105 and short-circuiting the input node and the output node of the preamplifier 103. Generally, the reflected ultrasonic waves are stronger than photoacoustic waves, and even in a case where the reflected ultrasonic waves are amplified by the preamplifier 103, a merit of improving an SN ratio is often small. In the case where reflected ultrasonic waves are detected, heat generation is suppressed by selecting the second path which does not pass through the preamplifier 103 and stopping the amplification in the preamplifier 103”) and enable the thermoacoustic preamplifier in thermoacoustic mode (Hashimoto ‘821, Para 41; “In a case where the photoacoustic waves are detected, the controller 28 causes the preamplifier 103 to enter the operating state. Further, the controller 28 selects a path (a first path) in which the detection signal is amplified by the preamplifier 103 and then is input to the reception circuit 21, as a signal path between the acoustic wave detector 101 and the reception circuit 21. Specifically, the controller 28 selects the first path by opening the selection switch 105 so that the input node and the output node of the preamplifier 103 are not short-circuited. In a case where the photoacoustic waves are detected, it is possible to improve a signal to noise ratio (an SN ratio) of the detection signal of the photoacoustic wave that is sampled in the reception circuit 21 and used in subsequent signal processing by amplifying the detection signal of a weak photoacoustic wave using the preamplifier 103”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kanayama as modified by Lisogurski, DaCosta, and Hashimoto ‘821 above wherein when the instrument operates in ultrasound transmit mode the pulser/beamformer is disconnected from the thermoacoustic preamplifier in order to amplify the weaker photoacoustic signal and reduce heat generation in the ultrasound signal where improvements by the pre-amplifier are generally small as taught by Hashimoto ‘821 (Hashimoto ‘821).
Kanayama as modified by Lisogurski, DaCosta, and Hashimoto ‘821 above does not clearly and explicitly disclose wherein the instrument is configured such that when the instrument operates in ultrasound receive mode or thermoacoustic mode, the pulser/beamformer is idle allowing received signals through while having its HV circuitry disconnected; and when the instrument operates in ultrasound transmit mode, the pulser/beamformer is connected to HV circuitry, is actively applying electromagnetic energy to said transducer or said transducer array, and is disconnected from the analog front end.
In analogous ultrasound imaging field of endeavor Solek discloses wherein an instrument is configured such that when the instrument operates in ultrasound receive mode, the pulser/beamformer is idle allowing received signals through while having its HV circuitry disconnected; and when the instrument operates in ultrasound transmit mode, the pulser/beamformer is connected to HV circuitry, is actively applying electromagnetic energy to said transducer or said transducer array, and is disconnected from receive circuitry (Solek, Para 57; “the Tx/Rx switches can be used to connect a selected set of the MUTs to either the pulser 224 or the analog summing, amplification and processing circuitry 215. When a high voltage pulse is produced by the pulser 224, the Tx/Rx switches would automatically block the high voltage from damaging the analog summing, amplification and processing circuitry 215. When the HV pulser 224 is not producing a pulse, the Tx/Rx switches would disconnect the selected set of MUTs from the pulser 224, and to connect the selected set of MUTs to the analog summing, amplification and processing circuitry 215.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kanayama as modified by Lisogurski, DaCosta, and Hashimoto ‘821 above wherein the instrument is configured such that when the instrument operates in ultrasound receive mode or thermoacoustic mode, the pulser/beamformer is idle allowing received signals through while having its HV circuitry disconnected; and when the instrument operates in ultrasound transmit mode, the pulser/beamformer is connected to HV circuitry, is actively applying electromagnetic energy to said transducer or said transducer array, and is disconnected from the analog front end in order to prevent damage to the circuitry as taught by Solek (Solek, Para 57).
Kanayama as modified by Lisogurski, DaCosta, Hashimoto ‘821, and Solek above is interpreted as disclosing these limitations in the claim as best understood by the Examiner in view of the clarity deficiencies outlined above. Kanayama as modified by Lisogurski, DaCosta, Hashimoto ‘821, and Solek above is interpreted as disclosing disconnected from the analog front end because Kanayama is modified by DaCosta to use an analog front end as part of its receive circuitry and Solek modifies Kanayama to disconnect receive circuitry during HV transmission to prevent damage.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Li whose telephone number is (313)446-4916. The examiner can normally be reached Monday to Thursday; 7:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN DENNY LI/Examiner, Art Unit 3793